 
 
THE SECURITIES BEING SUBSCRIBED TO HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR WITH ANY
SECURITIES REGULATORY AUTHORITY OF ANY JURISDICTION.  THESE SECURITIES ARE
OFFERED PURSUANT TO A CLAIM OF EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
FEDERAL AND STATE SECURITIES LAWS.


THE SECURITIES BEING SUBSCRIBED TO MAY NOT BE SOLD, OFFERED, OR OTHERWISE
TRANSFERRED IN THE UNITED STATES OR TO A "U.S. PERSON" UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.


CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC.


REGULATION S SUBSCRIPTION AGREEMENT
(Foreign Subscribers)




Dated: ____________                                                      


Name and Address of Subscriber
 
_______________________________
 
_______________________________
 
_______________________________
 
Amount of Investment
 
Aggregate Price $___________
 
Per Share Price $2.30    
 
Number of Shares Purchased
 
_______________________________
 





REGULATION S SUBSCRIPTION AGREEMENT, dated as of the date specified above, by
and between China Advanced Construction Materials Group, Inc., a Delaware
corporation (the "Company"), and the undersigned subscriber (the "Subscriber").


BACKGROUND


The Company is seeking to raise capital through an offering (the “Offering”) to
non-U.S. Persons of shares of the Company’s Common Stock, $0.001 par value per
share (“Common Stock”).  The Subscriber desires to subscribe for the number of
shares of Common Stock specified in the box above (the “Shares”).


NOW, THEREFORE, in consideration of the premises and the respective promises
hereinafter set forth, the parties hereto hereby agree as follows:


 
 

--------------------------------------------------------------------------------

 
 
1.           SALE AND PURCHASE OF SECURITIES.  Subject to compliance with
applicable U.S and foreign securities laws, the Subscriber hereby is granted the
right to subscribe for all, but not less than all, of the Shares at a price per
Share equal to $2.30 (the “Per Share Price”) or an aggregate of the Aggregate
Price specified above (the “Aggregate Price”).  The payment of the Aggregate
Price shall be made to the Company by delivery of a certified check or through
other means acceptable to the Company not later than 5:00 p.m. United States
Eastern Time on the date hereof or on such other date as is acceptable to the
Company.
 


2.           REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER. The Subscriber by
his signature below hereby represents, warrants and certifies to the Company as
follows:
 
(a)           Access to Information.  The Subscriber, in making the decision to
purchase the Shares, has relied upon its independent investigations made by it
and/or its representatives, if any.  Except as set forth in this Agreement, no
representations, assurances or warranties have been made to the Subscriber or
its advisers, by the Company or by any of its respective officers, directors,
agents, employees, or affiliates, nor anyone else on their behalf, concerning,
among other things, the future profitability of the Company or the Subscriber’s
investment in it.  The Subscriber and/or its representatives during the course
of this transaction, and prior to the purchase of any Shares, has had the
opportunity to ask questions of and receive answers from the management of the
Company concerning the business of the Company and to receive any additional
information, documents, records and books relative to the business, assets,
financial condition, results of operations and liabilities (contingent or
otherwise) of the Company.  The Subscriber has obtained copies of the reports
filed by the Company with the Securities and Exchange Commission (the “SEC”)
since the filing of the Company’s last annual report on Form 10-K (the “SEC
Filings”), including the Company’s most recently filed quarterly and current
reports filed with the SEC and has carefully reviewed all of the information
contained in the SEC Filings, including the risk factors contained in such
reports and fully understands all of the disclosure contained therein.  The
Subscriber recognizes that the Shares as an investment involve significant
risks.
 
(b)           Sophistication and Knowledge.  The Subscriber and/or its
representatives has such knowledge and experience in financial and business
matters that it can represent itself and is capable of evaluating the merits and
risks of the purchase of the Shares.  The Subscriber is not relying on the
Company with respect to the tax and other economic considerations of an
investment in the Shares, and the Subscriber has relied on the advice of, or has
consulted with, only the Subscriber's own advisor(s).  The Subscriber represents
that it has not been organized for the purpose of acquiring the Shares.
 
(c)           Lack of Liquidity.  The Subscriber acknowledges that the purchase
of the Shares involves a high degree of risk and further acknowledges that it
can bear the economic risk of the purchase of the Shares, including the total
loss of its investment.  The Subscriber acknowledges and understands that the
Shares may not be sold to a U.S. Person (as hereinafter defined) or into the
United States for a period of six (6) months from the date of purchase and that
Subscriber has no present need for liquidity in connection with its purchase of
the Shares.
 
(d)           No Public Solicitation.  The Subscriber is not subscribing for the
Shares as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, or presented at any seminar or meeting, or
any solicitation of a subscription by a person not previously known to the
Subscriber in connection with investments in securities generally.  Neither the
Company nor the Subscriber has engaged in any ‘Directed Selling Efforts in the
U.S.’ as defined in Regulation S promulgated by the SEC pursuant to The
Securities Act of 1933, as amended (the “Securities Act”).
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Authority.  The Subscriber has full right and power to enter into
and perform pursuant to this Agreement and make an investment in the Company,
and this Agreement constitutes the Subscriber’s valid and legally binding
obligation, enforceable in accordance with its terms.  The Subscriber is
authorized and otherwise duly qualified to purchase and hold the Shares and to
enter into this Agreement.
 
(f)           Brokers or Finders.  No person has or will have, as a result of
the transactions contemplated by this Agreement, any right, interest or valid
claim against or upon the Company for any commission, fee or other compensation
as a finder or broker because of any act or omission by such Subscriber or its
respective agents.
 
(g)           Compliance with Local Laws.  Any resale of the Shares during the
‘distribution compliance period’ as defined in Rule 902(f) to Regulation S shall
only be made in compliance with exemptions from registration afforded by
Regulation S.  Further, any such sale of the Shares in any jurisdiction outside
of the United States will be made in compliance with the securities laws of such
jurisdiction.  Subscriber will not offer to sell or sell the Shares in any
jurisdiction unless the Subscriber obtains all required consents, if any.
 
(h)           Regulation S Exemption.  The Subscriber understands, acknowledges
and agrees that the offering and sale of the Shares to the Subscriber has not
been registered under the Securities Act or under any state securities laws or
regulations and that the Shares are being offered and sold to it in reliance on
an exemption from the registration requirements of United States federal and
state securities laws under Regulation S promulgated under the Securities Act
and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Subscriber set forth herein in order to determine the applicability of such
exemptions and the suitability of the Subscriber to acquire the Shares.  In this
regard, the Subscriber represents, warrants and agrees that:
 
(i)           The Subscriber is not a U.S. Person (as defined below) and is not
an affiliate (as defined in Rule 501(b) under the Securities Act) of the
Company.  A U.S. Person means any one of the following:
 
1)           any natural person resident in the United States of America;
 
2)           any partnership or corporation organized or incorporated under the
laws of the United States of America;
 
3)           any estate of which any executor or administrator is a U.S. person;
 
4)           any trust of which any trustee is a U.S. person;
 
5)           any agency or branch of a foreign entity located in the United
States of America;
 
 
3

--------------------------------------------------------------------------------

 
 
6)           any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person;
 
7)           any discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and
 
8)           any partnership or corporation if:
 
a.           organized or incorporated under the laws of any foreign
jurisdiction; and
 
b.           formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.
 
(ii)           At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery of this Agreement, the
Subscriber was outside of the United States.
 
(iii)           The Subscriber will not, during the period commencing on the
date of issuance of the Shares and ending on the first anniversary of such date,
or such shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Shares in the United States, or to a U.S. Person for the account or
for the benefit of a U.S. Person, or otherwise in a manner that is not in
compliance with Regulation S.  At no time shall the Subscriber offer or sell the
Shares unless they are registered under the Securities Act or are exempt from
the registration requirements of the Securities Act and any applicable state or
foreign securities laws or regulations.
 
(iv)           The Subscriber will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Shares only pursuant to
registration under the Securities Act or an available exemption therein and, in
accordance with all applicable state and foreign securities laws.
 
(v)           The Subscriber has not in the United States, engaged in, and prior
to the expiration of the Restricted Period will not directly or indirectly
engage in, any short selling of or any hedging or similar transaction with
respect to the Shares, including without limitation, any put, call or other
option transaction, option writing or equity swap.
 
(vi)           Neither the Subscriber nor or any person acting on its behalf has
engaged, nor will engage, in any directed selling efforts to a U.S. Person with
respect to the Shares and the Subscriber and any person acting on its behalf
have complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.
 
(vii)           The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.
 
 
4

--------------------------------------------------------------------------------

 
 
(viii)           Neither the Subscriber nor any person acting on its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Shares.  The
Subscriber agrees not to cause any advertisement of the Shares to be published
in any newspaper or periodical or posted in any public place and not to issue
any circular relating to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.
 
(i)           Legends.  Each certificate representing the Shares shall be
endorsed with the following legends, in addition to any other legend required to
be placed thereon by applicable federal or state securities laws:
 
(i)           “THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S.
PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“THE SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON
REGULATION S PROMULGATED UNDER THE SECURITIES ACT.”
 
(ii)           “TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING
TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
(j)           Stop Transfer Orders.  The Subscriber consents to the Company
making a notation on its records or giving instructions to any transfer agent of
the Company in order to implement the restrictions on transfer of the Shares set
forth in this agreement and as required by Regulation S.
 
(k)           USA PATRIOT Act.  The Subscriber is not, nor is it acting as an
agent, representative, intermediary or nominee for, a person identified on the
list of blocked persons maintained by the Office of Foreign Assets Control, U.S.
Department of Treasury.  In addition, the Subscriber has complied with all
applicable U.S. laws, regulations, directives, and executive orders relating to
anti-money laundering, including but not limited to the following laws: (1) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56; and (2)
Executive Order 13224 (Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism) of September 23,
2001.  The Subscriber shall ensure that it obtains a representation similar to
the foregoing from any transferee of the Shares of the Company’s Common Stock
purchased by the Subscriber pursuant to this Agreement.  Further, this
transaction and any resale of Shares by the Subscriber to transferees shall not
violate the statutes mentioned in this representation.
 
(l)           Transfers Must Comply with Regulation S.  Notwithstanding anything
contained herein to the contrary, the Company may refuse to register any
transfer of the Shares of common stock of the Company that are not made in
accordance with Regulation S, pursuant to the registration under the Securities
Act or pursuant to an available exemption from registration.
 
 
5

--------------------------------------------------------------------------------

 
 
(m)           No Registration Rights.  The Subscriber understands, acknowledges
and agrees that the Company has no obligation to register the Shares for resale,
whether pursuant to the Securities Act or otherwise.


3.           INDEMNITY BY THE SUBSCRIBER.  The Subscriber understands and
acknowledges that the Company is relying on the representations made by the
Subscriber herein, and, thus, hereby agrees to indemnify the Company, and its
respective officers and directors, agents, attorneys, and employees, and agrees
to hold them harmless from and against any and all loss, damage, liability, or
expense, including reasonable attorney's fees, that it or any of them may
suffer, sustain, or incur by reason of or in connection with any
misrepresentation or breach of warranty or agreement made by the Subscriber
under this Agreement.
 
4.           MARKET STANDOFF PROVISION.  The Subscriber hereby agrees that, if
so requested by the Company or any representative of the underwriters (the
“Managing Underwriter”) in connection with any registration of the offering of
any securities of the Company under the Securities Act, the Subscriber shall not
sell or otherwise transfer any Securities or other securities of the Company
during the 180-day period (or such other period as may be requested in writing
by the Managing Underwriter and agreed to in writing by the Company) (the
“Market Standoff Period”) following the effective date of a registration
statement of the Company filed under the Securities Act. The Company may impose
stop-transfer instructions with respect to Securities subject to the foregoing
restrictions until the end of such Market Standoff Period.
 
5.           ADDITIONAL ACTION.  The Subscriber shall, upon the request of the
Company, from time to time, execute and deliver promptly to the Company all
instruments and documents of further assurances or otherwise and will do any and
all such acts and things as may be reasonably required to carry out the
obligations of the Subscriber hereunder and to consummate the transactions
contemplated hereby.
 
6.           MISCELLANEOUS.
 
(a)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective legal representatives, heirs, successors
and assigns.  This Agreement shall not be assignable, in whole or in part.
 
(b)           This Agreement and any additional agreements and other documents
delivered pursuant hereto set forth the entire agreement and understanding of
the parties in respect of the subject matter hereof and thereof and supersede
all prior agreements, arrangements and understandings relating to the subject
matter hereof and thereof.  This Agreement may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties.
 
(c)           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.  Facsimile execution and delivery of
this Agreement is legal, valid and binding for all purposes.
 
(d)           The invalidity or unenforceability of any provision of this
Agreement shall not affect any other provisions hereof, and the remainder of the
Agreement shall be construed as if such invalid or unenforceable provision were
modified to the extent necessary to make it valid or enforceable but remain
within the spirit of this Agreement, or if that is not possible, then omitted.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier or messenger or sent by registered or certified mail, return
receipt requested, or by telex, facsimile transmission, telegram or similar
means of communication if confirmed by mail to the Company at its current
address or such other address as may be specified in the Company’s reports that
are filed from time to time with the SEC and to the Subscriber at its address as
it appears on the books and records of the Company.  Notices shall be deemed to
have been received on the date of personal delivery or facsimile, or if sent by
certified or registered mail, return receipt requested, shall be deemed to be
delivered on the third business day after the date of mailing.  A copy of any
notice shall also be delivered to the Company’s counsel, Pillsbury Winthrop Shaw
Pittman LLP, 50 Fremont Street, San Francisco, CA 94105, Attention: Scott C.
Kline, Esq., Facsimile:  415.983.1523.
 
 
(f)
Governing Law; Venue.

 
(i)           This Agreement shall be enforced, governed and construed in
accordance with the laws of the State of New York without giving effect to
choice of laws principles or conflict of laws provisions thereof.
 
(ii)           In the event of any dispute or difference arising out of or
relating to this Agreement (the “Dispute”), the parties hereto shall use their
best efforts to settle such Dispute.  To this end, the parties shall consult and
negotiate with each other, in good faith and understanding of their mutual
interests, to reach a just and equitable solution satisfactory to both
parties.  If they do not reach such a solution within a period of thirty (30)
days, either party may then by written notice to the other (the “Notice of
Arbitration”) submit the dispute to final and binding arbitration in the State
of New York in accordance with the International Arbitration Rules of the
American Arbitration Association (AAA).  The Company and the Subscriber
expressly consent and agree to arbitration hereunder.  Within seven (7) days
after receipt of the Notice of Arbitration, the Company shall nominate and
appoint an arbitrator (the “First Arbitrator”) and the Subscriber shall nominate
and appoint an arbitrator (the “Second Arbitrator”).  Within seven (7) days
after the appointment of the First Arbitrator and the Second Arbitrator, the two
arbitrators shall appoint a third arbitrator (the “Third Arbitrator”), or, if
the first two arbitrators cannot agree on the appointment of the third, the
Third Arbitrator shall be selected by the AAA.  If either party fails or refuses
to appoint the First Arbitrator or the Second Arbitrator within the specified
time, the arbitrator appointed by the other party shall be the sole arbitrator
for purposes of resolving the Dispute.  The arbitrators or the sole arbitrator,
as the case may be, shall resolve the Dispute and render an award within one
hundred eighty (180) days after receipt of the Notice of Arbitration.  Judgment
upon the award may be entered, or application for judicial acceptance or
confirmation of the award may be made, in any competent court having
jurisdiction thereof.  In the event of any Dispute, the parties shall continue
to perform their respective obligations under this Agreement during the pendency
of arbitration proceedings unless and until the arbitration panel otherwise
orders.
 
(iii)           The parties hereby irrevocably consent and submit to the
jurisdiction of the state and federal courts located in the State of New York
for all purposes, including the enforcement of a judgment of an arbitration
award resulting from any arbitration pursuant hereto.
 
 
7

--------------------------------------------------------------------------------

 
 
(iv)           Subscriber hereby waives, and agrees not to assert against the
Company, or any successor assignee thereof, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, (i) any claim that the
Subscriber is not personally subject to the jurisdiction of the above-named
courts or to an arbitration proceeding hereunder, and (ii) to the extent
permitted by applicable law, any claim that such arbitration proceeding or
proceeding relating to the enforcement of an arbitration award is in an
inconvenient forum or that the venue of any such proceeding is improper or that
this Agreement may not be enforced in or by arbitration or that judgment upon an
arbitration award may not be entered in any such courts
 
[signature page follows]
 
 
8

--------------------------------------------------------------------------------

 
 
SUBSCRIBER SIGNATURE PAGE


IN WITNESS WHEREOF, the Subscriber has executed this Regulation S Subscription
Agreement as of the date first above written.
 

         For Individuals:                  
 
   
    Print Name Above                                   Sign Name Above          
          For Entities:                              Print Name of Entity Above
                    By:              Name:       Title:  

 
 
9

--------------------------------------------------------------------------------

 


CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC.
SUBSCRIPTION ACCEPTANCE


IN WITNESS WHEREOF, the undersigned, intending to be legally bound, hereby
accepts the subscription by _________ to purchase _________ Shares in accordance
with the terms of the foregoing Subscription Agreement as of the date first
above written.
 

  CHINA ADVANCED CONSTRUCTION
MATERIALS GROUP, INC.                
 
By:
              Its:               

 
 
10

--------------------------------------------------------------------------------

 
 